REPLEVIN. Plea — the general issue. Verdict for the defendant. Motion by the plaintiff for a new trial overruled, and judgment on the verdict. The overruling of the motion for a new trial is the error assigned.
The causes alleged for a new trial, which were verified by the plaintiff’s affidavit, were — 1st. That a material witness, resident in the state of Missouri, was discovered by the plaintiff to be in the county where the trial was had, but too late to have him examined; 2d. That one of the jurors had, during the trial, used certain improper expressions relative to the cause.
The first of these causes is not tenable. The deposition of the witness, for any thing shown, could have been taken in Missouri. Neither-can the second cause be sustained. The juror referred to made an affidavit contradicting the plaintiff’s statement as to his (the juror’s) expressions; which affidavit was before the Court. We cannot therefore say that the Court erred as to the second cause.
The judgment is affirmed with costs.